This is an appeal from a judgment of the Court of Common Pleas of Franklin County. Plaintiff, the appellee herein, sought a declaratory judgment concerning the meaning of pertinent parts of R. C. 5747.18, as well as injunctive relief against defendant, the appellant. The trial court, after a hearing upon the merits and an excellent written decision, entered the following journal entry:
"Upon consideration the Court of Common Pleas finds that Section 5747.18 of the Revised Code makes confidential state income tax returns filed by Ohio taxpayers. Section 5747.18
permits the Tax Commissioner to release confidential income tax returns under two limited conditions:
"(1) for official purposes, and (2) in accordance with judicial order.
"The Court further finds the Auditor of State has shown neither an official purpose or a proper judicial order. *Page 256 
The Court finds that the Auditor of State is barred by the express provisions of Section 5747.18 from examining personal and individual state income tax returns, except upon proper judicial order.
"Therefore, the Court of Common Pleas orders that the Auditor of State be permanently enjoined from enforcing his subpoena ordering the Tax Commissioner to disclose or produce state personal income tax returns."
The transcript indicates that the facts are not essentially disputed. Plaintiff is the duly appointed Tax Commissioner of Ohio. His duties include the enforcement and administration of Ohio's tax laws. He has jurisdiction to collect all state taxes excepting the liquor gallonage tax, and taxes upon foreign insurance companies doing business in Ohio. The Tax Commissioner also has the duty of making assessments against delinquent parties, and determinations concerning the amount of tax liability of corporations and individuals. The Ohio personal income tax is included among the taxes within the Tax Commissioner's jurisdiction. The Commissioner collects income tax payments and audits returns to determine tax liability. He also assesses delinquencies and decides the amounts of refunds (R. C. Chapter 5747). It is noteworthy that returns are made confidential by an express statutory provision (R. C. 5747.18).
This case began when plaintiff received a letter from defendant requesting permission to examine 88 income tax returns, whereupon plaintiff, upon inquiry, ascertained that an examiner employed by defendant had been working at the taxation department's income tax division for about a week, inspecting tax returns. Several days thereafter, plaintiff received a second letter from defendant requesting to view additional tax returns. Plaintiff replied by letter, questioning whether defendant had previously been granted authorization to inspect income tax returns by his predecessor. Defendant informed plaintiff that a continuing audit of the income tax division was being initiated, and asked for general access to inspect all pertinent information, including returns in the Department of Taxation. Plaintiff replied that because of the confidential nature of income *Page 257 
tax returns he would not allow such inspection. It appears defendant's position was based on an Attorney General's opinion interpreting the privacy aspect of the income tax.
At any rate, plaintiff received a subpoena ordering him to make available to a state examiner of defendant's office about 243,000 state income tax returns, along with supporting information. Plaintiff filed a copy of his rule, which outlines the procedure to be pursued by officials seeking permission to inspect income tax returns, with the Secretary of State. In substance, plaintiff is charged by law with examining each return claiming a refund, determining the amount due taxpayers, and certifying this amount to the Auditor, who draws the warrants payable to taxpayers. The transcript outlines plaintiff's administrative procedures in processing tax returns. Such administration is, doubtless, within the plaintiff's jurisdiction. The question in this case is whether defendant also has the power to examine personal and individual state income tax returns.
The parties, of course, cogently argue different positions. It is plaintiff's contention that income tax returns are confidential (R. C. 5747.18) and open to inspection only by persons charged by law with the administration and enforcement of state and local tax laws, who establish "an official purpose" for such inspection. Moreover, plaintiff asserts that defendant is not responsible for the administration and enforcement of provisions of the income tax law, specifically those involving liability or the calculation of refunds. Conversely, defendant asserts that the Auditor's duties require him to perform a continuing audit of all state departments, including the Department of Taxation and, as an integral part of state receipts and expenditures, including the adminstration and enforcement of tax laws, the auditing function involving income tax represents "official purposes."
In any event, the trial court entered the above quoted judgment, and defendant has timely appealed. The assignment of error reads as follows:
"The trial court erred in holding that the Auditor of the State of Ohio, defendant therein, does not state any *Page 258 
`official purposes' under Section 5747.18, Ohio Revised Code, when conducting an audit of the Tax Department of the State of Ohio pursuant to specific Ohio Revised Code sections and in specific areas, in order to allow the Auditor access to personal income tax returns."
We stress at the outset the Ohio income tax law is a creature of the General Assembly. Its nature involves questions of personal privacy which require strict statutory construction. The nub of the matter is that the legislature has acted in this particular area, and if it chooses to amend its previous enactments, that, to be sure, is the legislature's province. The present question involves the law as it is now. R. C. 5747.11, in relevant part, states as follows:
"Applications [for overpayments] shall be filed with the tax commissioner on the form prescribed by him, within ninety days from the date it is ascertained that the assessment or payment was illegal, erroneous, or excessive. Applications for refund must be filed with the commissioner within four years from the date of the illegal, erroneous, or excessive payment of the tax.On filing of such application, the commissioner shall determinethe amount of refund due and certify such amount to the auditorof state and treasurer of state. The auditor of state shall drawa warrant for such certified amount on the treasurer of state to the person claiming such refund. The treasurer of state shall make such payments from the tax refund rotary fund in accordance with section 5703.052 (5703.05.2) of the Revised Code." (Emphasis added.)
Thus, it is the Tax Commissioner, rather than the Auditor, who has the duty to determine the amount of any refund due taxpayers with refund claims, and to certify the amount due, to the Auditor and Treasurer of State. The Auditor, when receiving the Tax Commissioner's certificate, is required to draw a warrant upon the treasurer for the amount of the refund certified as due to taxpayers. Moreover, R. C. 5747.18 also includes the following pertinent provisions:
"Any information gained as the result of returns, *Page 259 
investigations, hearings, or verifications required or authorized by Chapter 5747, of the Revised Code is confidential and noperson shall disclose such information, except for officialpurposes or except in accordance with proper judicial order. * * *" (Emphasis added.)
Consequently, while information in various state departments, including the Department of Taxation, is generally open for inspection by government officials (R. C. 5715.41), the foregoing section plainly states an exception to this general rule. The statute requires a standard of confidentiality upon information included in an individual's state income tax return. Thus, plaintiff is required to retain information contained upon state income tax returns as strictly confidential. There are other sections requiring confidentiality (note R. C. 5711.10 and5733.03). This is demonstrative of the General Assembly's intent to preserve the privacy of financial information which is required to be disclosed to the Tax Commissioner.
The above quoted statute (R. C. 5747.18), however, does allow the Tax Commissioner to release confidential information under two specifically limited circumstances: (1) for official purposes, and (2) in compliance with a proper judicial order. Manifestly, the issue in this case is whether the Tax Commissioner may release confidential information included under the first exception, or "for official purposes," when requested or subpoenaed by the Auditor. The fact is that R. C. Chapter 5747 does not categorically specify the meaning of the term "official purposes." Notwithstanding, R. C. 5747.01, in relevant part, includes the following:
"Except as otherwise expressly provided or clearly appearing from the context, any term used in Chapter 5747. of the Revised Code has the same meaning as when used in a comparable context in the internal revenue code, and all other statutes of the United States relating to federal income taxes."
There are two sections of the Internal Revenue Code which are pertinent to this issue. Section 7213(a)(2) reads: *Page 260 
"State employees. — Any officer, employee, or agent of any State or political subdivision, who divulges (except as authorized in section 6103(b), or when called upon to testify in any judicial or administrative proceeding to which the State or political subdivision, or such State or local official, body, or commission, as such, is a party), or who makes known to any person in any manner whatever not provided by law, any information acquired by him through an inspection permitted him or another under section 6103(b), or who permits any income return or copy thereof or any book containing any abstract or particulars thereof, or any other information, acquired by him through an inspection permitted him or another under section 6103(b), to be seen or examined by any person except as provided by law, shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $1,000, or imprisoned not more than 1 year, or both, together with the costs of prosecution."
Furthermore, Section 6103 (b)(2) of the Internal Revenue Code, also, reads as follows:
"State bodies or commissions. — All income returns filed with respect to the taxes imposed by chapters 1, 2, 3, and 6 (or copies thereof, if so prescribed by regulations made under this subsection), shall be open to inspection by any official, body, or commission, lawfully charged with the administration of any State tax law, if the inspection is for the purpose of such administration or for the purpose of obtaining information to be furnished to local taxing authorities as provided in this paragraph. The inspection shall be permitted only upon written request of the governor of such State, designating the representative of such official, body, or commission to make the inspection on behalf of such official, body, or commission. The inspection shall be made in such manner, and at such times and places, as shall be prescribed by regulations made by the Secretary or his delegate. Any information thus secured by any official, body, or commission of any State may be used only for the administration of the tax laws of such State, except *Page 261 
that upon written request of the governor of such State any such information may be furnished to any official, body, or commission of any political subdivision of such State, lawfully charged with the administration of the tax laws of such political subdivision, but may be furnished only for the purpose of, and may be used only for, the administration of such tax laws."
Hence, federal income tax returns are open to inspection solely by public officials lawfully charged with the administration of state laws, and only if the inspection is for the purpose of administrating such laws.
Therefore, any exception to the confidentiality principle of information included in income tax returns could be rationalized only when the requesting party's inspection is directly related to the administration of any state or local tax law. Consequently, plaintiff shall not release tax returns to other public officials unless it is affirmatively demonstrated that they must have access to them to perform legally delegated duties of administering or enforcing tax laws of the state of Ohio or a political subdivision thereof. Thus, the question becomes whether the general or specific duties of the Auditor (appellant), in R. C. Chapters 115 and 117, include the administration of state income tax laws. R. C. 115.06 makes the Auditor the chief accounting officer of the state, and requires him to keep records concerning all money, stocks, bonds, securities, and other property deposited into or withdrawn from the state treasury. Furthermore, R. C. 115.27 gives the Auditor the duty to conduct a detailed audit and inventory of the state treasury, and the accounts and transactions of the Treasurer once each year. R. C. 115.35 includes the Auditor's duty involving payments made from the state treasury:
"The auditor of state shall examine each voucher presented to him, or claim for salary of an officer or employee of the state, or per diem and transportation of the commands of the national guard, or judgment against the state pursuant to Chapter 2743, of the Revised Code, and if he finds it a valid claim against the state and legally due and that there is money in the state treasury appropriated *Page 262 
to pay it, and that all requirements of law have been complied with, he shall issue a warrant on the treasurer of state for the amount found due, and file and preserve the invoice in his office. He shall draw no warrant on the treasurer of state for any claim unless he finds it legal and that there is money in the treasury which has been appropriated to pay it."
The Bureau of Inspection and Supervision of Public Offices is established by R. C. 117.01 as a division of the Auditor's office. This section makes the Auditor the bureau's chief inspector. R. C. 117.09 establishes the time within which each office must be audited, including matters into which the bureau inquires. R. C. 117.03, concerning the powers of the Auditor and examiners in such examinations, reads as follows:
"The chief inspector and supervisor of public offices, each deputy inspector and supervisor, and each state examiner may issue subpoena and compulsory process, direct service thereof by a sheriff or constable, compel the attendance of witnesses and the production of books and papers before him, administer oaths, and punish for disobedience of subpoena, refusal to be sworn, refusal to answer as a witness, or refusal to produce books and papers, as is conferred upon officers authorized to take depositions. Sheriffs and constables shall receive the same fees as for like services in similar cases, and witnesses shall receive the same fees as are allowed in the court of common pleas. The chief inspector and supervisor, and subject to his approval, each deputy inspector and supervisor and each state examiner may employ such experts or other assistants as are necessary to disclose the facts concerning any matter under investigation, and fix their compensation."
Therefore, it is doubtless the Auditor has capacity to examine the accounts of public offices, along with power to examine necessary books, records, and documents incidental thereto. There is also power to supervise the methods of accounting and verify such procedures of the Tax Commissioner's office. This, however, is subject to the exclusion of the confidentiality of income tax data which is, *Page 263 
by its very nature, personal. It is respectfully submitted that defendant can very handily fulfil his statutory duties without examining the income tax returns of individual taxpayers.
In sum, the General Assembly has enacted the income tax law. The law provides that, unless defendant is charged with the administration and enforcement of such laws, he does not have a right to individual returns. As noted above, privacy statutes must be strictly construed. Therefore, defendant's assignment of error is not well taken and is overruled. The judgment of the trial court is affirmed.
Judgment affirmed.
STRAUSBAUGH, P. J., concurs.
McCORMAC, J., dissents.